NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


E.V.,                                          )
                                               )
              Appellant,                       )
                                               )
v.                                             )        Case No. 2D18-2240
                                               )
D.M.V.H.,                                      )
                                               )
              Appellee.                        )
                                               )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Colette Kellerhouse Wright of Kellerhouse
Law, Naples, for Appellant.

Neil Morales of Law Offices of Neil Morales,
P.A., Naples, for Appellee.


PER CURIAM.

              E.V., the Father, appeals the final judgment on his petition to establish

paternity and the counterpetition filed by D.M.V.H., the Mother. He raises six arguments

on appeal, which relate to the calculation of his income, the support arrearage, the

Mother's income, the parenting plan, the time-sharing schedule, and the limited length

of the trial. We reverse the judgment to the extent the parenting plan did not include
one of the statutorily required findings. We remand for entry of this finding and to

correct the clerical errors and other minor omissions in the parenting plan. We

otherwise affirm the judgment without comment.

              The Father argues that the parenting plan is legally insufficient because it

does not comply with section 61.13(2)(b), Florida Statutes (2017), in five ways: (1) it

fails to provide that either parent may consent to health treatment for the child; (2) it fails

to describe the methods and technologies that the parents will use to communicate with

the children; (3) it lists the Father as the school-based parent; (4) it designates the

Father as the parent with whom the children will reside the majority of the time; and (5)

it contains an error regarding the number of overnights.

              Section 61.13(b) provides the minimum requirements for a court-approved

parenting plan. Reversal is required where the trial court fails to create a time-sharing

schedule entirely, see Munroe v. Olibrice, 83 So. 3d 985, 987 (Fla. 4th DCA 2012)

("Because the court did not create or approve a parenting plan, much less one which

satisfies the requirements of section 61.13(2)(b), we are required to reverse the orders

establishing the time-sharing schedule."), or where the parenting plan included in the

final judgment lacks specific findings in compliance with section 61.13(2)(b), Duke v.

Duke, 211 So. 3d 1078, 1083 (Fla. 5th DCA 2017); Magdziak v. Sullivan, 185 So. 3d

1292, 1293 (Fla. 5th DCA 2016) (reversing final judgment of modification that merely

adopted the father's recommended parenting plan without actually attaching it).

              The parenting plan incorporated into the final judgment in this case is the

form approved by the Florida Supreme Court and is sufficiently specific as to the

minimum requirements set forth in section 61.13(2)(b), with one exception. Under




                                             -2-
section 61.13(2)(b)(4), the parenting plan must "[d]escribe in adequate detail the

methods and technologies that the parents will use to communicate with the child." This

section of the form plan is blank. As a result, we direct the trial court to make these

findings. See Lanier v. Lanier, 861 So. 2d 457, 459 (Fla. 2d DCA 2003) (reversing in

part and remanding for "the trial court to clarify its order regarding the parental

responsibility and custody of the children").

              On remand, the trial court should also address the rest of the issues

identified by the Father, particularly the number of overnights, which the Mother

concedes are clerical errors. See Pope v. Langowski, 115 So. 3d 1076, 1078 (Fla. 4th

DCA 2013) ("In its discretion, the trial court may also address the other 'inconsistencies'

identified by the father . . . [which] were not so pervasive or significant that they

constitute an abuse of discretion requiring reversal of the entire parenting plan.").

              Affirmed in part; reversed in part; remanded with instructions.



CASANUEVA, VILLANTI, and ATKINSON JJ., Concur.




                                             -3-